 Case 1:19-cv-00617-CFC Document 33 Filed 08/29/19 Page 1 of 2 PageID #: 421



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

In re TRUECAR, INC. SHAREHOLDER                 )   Lead Case No. 1:19-cv-00617
DERIVATIVE LITIGATION                           )
                                                )   (Consolidated with Case No. 1:19-cv-00625)
                                                )
This Document Relates To:                       )
                                                )
                                                )
ALL ACTIONS
                                                )
                                                )


  PLAINTIFF’S UNOPPOSED MOTION FOR VOLUNTARY DISMISSAL WITHOUT
          PREJUDICE PURSUANT TO FED. R. CIV. P. 23.1(c) and 41(a)

       Pursuant to Federal Rules of Civil Procedure 23.1(c) and 41(a), Plaintiff Ara Afarian

(“Plaintiff”), by his undersigned counsel, hereby moves this Court for an Order voluntarily

dismissing this Action brought on behalf of Nominal Defendant TrueCar, Inc. (“TrueCar”), against

defendants Victor Perry, Michael Guthrie, John Pierantoni, Abhishek Agrawal, Robert Buce,

Christopher Claus, Steven Dietz, John Krafcik, Erin Lantz, John Mendel, Wesley Nichols, Ion

Yadigaroglu, and the United States Automobile Association (together with TrueCar, the

“Defendants”), without prejudice and with all parties to bear their own costs and fees. Counsel for

the parties have met and conferred regarding the issues raised in this Motion, and Defendants do

not oppose this Motion.

DATED: August 29, 2019

                                                /s/ Blake A. Bennett
                                               BLAKE A. BENNETT (#5133)
                                               COOCH AND TAYLOR, P.A.
                                               The Brandywine Building
                                               1000 West Street, 10th Floor
                                               Wilmington, DE 19801
                                               Telephone: (302) 984-3800
                                               Facsimile: (302) 984-3939
                                               bbennett@coochtaylor.com

                                               Liaison Counsel for Ara Afarian



                                                1
Case 1:19-cv-00617-CFC Document 33 Filed 08/29/19 Page 2 of 2 PageID #: 422



OF COUNSEL
MICHAEL I. FISTEL, JR.
JOHNSON FISTEL, LLP
40 Powder Springs Street
Marietta, GA 30064
Telephone: (470) 632-6000
Facsimile: (770) 200-3101
michaelf@johnsonfistel.com

Lead Counsel for Ara Afarian




                                     2
